Citation Nr: 1121888	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  07-08 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for asthma.

2. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for diabetes mellitus.  

3. Entitlement to service connection for degenerative disc disease of the cervical spine with radiculopathy, including neck laceration and scar.  

4. Entitlement to service connection for a back disability.  

5. Entitlement to service connection for flat feet.  

6. Entitlement to service connection for tinea pedis.  

7. Entitlement to service connection for allergic rhinitis. 

8. Entitlement to service connection for hand weakness. 

9. Entitlement to service connection for dry eyes, snoring, insomnia and headaches.  

10. Entitlement to service connection for diabetic neuropathy of the lower extremities. 

11. Entitlement to service connection for hypertension. 

12. Entitlement to service connection for degenerative joint disease of the knees, hands, feet and legs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to December 1981.   

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2005 rating decision denying the reopening of the claim for service connection for asthma, a January 2010 rating decision denying entitlement to service connection for degenerative joint disease of the knees, hands, feet and legs and a May 2007 rating decision denying the remaining claims issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Board notes that the Veteran has asserted that the issue of entitlement to service connection for erectile dysfunction is also on appeal.  This issue however, was not included in the January 2011 VA Form 9 that was filed in response to the November 2010 statement of the case.  Therefore, that issue has not been perfected and will not be addressed in this decision.  

In January 2011, the Veteran testified in a Travel Board hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing is associated with the claims file and has been reviewed.  The Board also received additional evidence from the Veteran during the hearing.  The new evidence was accompanied by a waiver of the Veteran's right to initial consideration of the new evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2010).  Accordingly, the Board will consider the new evidence in the first instance in conjunction with the issue on appeal.

The issues of entitlement to service connection for diabetes, degenerative disc disease of the cervical spine, back disability, tinea pedis, allergic rhinitis, hand weakness, dry eyes, snoring, insomnia, headaches, diabetic neuropathy of the lower extremities and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. By an unappealed November 1994 rating decision, the RO denied the Veteran's claim for asthma because there was no evidence of aggravation in service.  

2. Evidence received subsequent to the November 1994 RO decision is evidence not previously submitted to the RO, does not related to an unestablished fact necessary to substantiate the claim and does not present a reasonable possibility of substantiating the Veteran's claim.

3. By an unappealed February 1995 rating decision, the RO denied the Veteran's claim for diabetes because there was no evidence that it was related to service.  

4. Evidence received subsequent to the February 1995 RO decision is evidence not previously submitted to the RO, relates to an unestablished fact necessary to substantiate the claim and presents a reasonable possibility of substantiating the Veteran's claim.

5. The competent evidence of record does not show a current diagnosis of flat feet.  

6. The competent evidence of record does not show current diagnoses of degenerative joint disease of the hands, feet or legs.  

7. The competent evidence of record does not show that degenerative joint disease of the knees manifested in service, manifested within one year after service or is otherwise related to service.  


CONCLUSIONS OF LAW

1. The November 1994 RO decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).  

2. New and material evidence has not been submitted and the claim of entitlement to service connection for asthma is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

3. The February 1995 RO decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).  

4. New and material evidence has been submitted and the claim of entitlement to service connection for diabetes is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

5. Flat feet was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

6. Degenerative joint disease of the hands, feet and legs was not incurred in or aggravated by service; nor may be presumed to be incurred therein.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

7. Degenerative joint disease of the knees was not incurred in or aggravated by service; nor may be it presumed to be incurred therein.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, regarding the Veteran's claim for asthma, he was sent a VCAA letter in July 2005 that addressed the notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ.  

Specific to requests to reopen, as is the claim regarding asthma, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the notice letter provided to the appellant included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  

Regarding the other issues, the Veteran was sent a VCAA letter in December 2006 that addressed the notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ.  This letter included the reopening criteria and the criteria for establishing the underlying claim for service connection for the cervical spine disability.  See Kent, supra.  This letter also included the notice provision pertaining to how VA assigns disability ratings and effective dates as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, DD Form 214, private medical records and VA medical records.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The Board notes that a VA medical examination was not provided to the Veteran.  In this case, however, the Board finds that a VA examination is not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Regarding the asthma claim, VA is not required to provide an examination unless new and material evidence has been presented.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As explained below, new and material evidence has not been presented; therefore, a VA examination is not warranted.  

Further, the medical evidence does not show a current diagnosis of flat feet or arthritis of the hands, feet, or legs.  Regarding the claim for a knee disability, the service medical records do not indicate a chronic disability.  A disability was not noted at the separation examination.  The Court has held, in circumstances similar to this, where the supporting evidence of record consists only of a lay statement, that VA is not obligated, pursuant to 5103A(d), to provide a veteran with a medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (a medical opinion was not warranted when there was no reasonable possibility that such an opinion could substantiate the veteran's claim because there was no evidence, other than his own lay assertion, that reflected an injury or disease in service that may be associated with his symptoms).  VA is not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

New and Material Evidence

As a preliminary matter, the Board notes that the Veteran's current claims involve entitlement to service connection for asthma and diabetes.  These issues are based upon the same factual basis as his previous claims, which were last denied in November 1994 and February 1995 rating decisions, respectively.  These decisions were not appealed and became final.  As such, it is appropriate for the Board to consider the current claims as requests to reopen the previously denied claims.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

Evidence must be new and material to reopen a previously disallowed claim.  In this case, the Veteran's claim for service connection for asthma was denied by the RO in November 1994 because the evidence revealed that the Veteran had asthma prior to service and there was no evidence to show that asthma was aggravated in service.  Additionally, the Veteran's claim for service connection for diabetes was denied by the RO in February 1995 because there was no evidence that diabetes manifested in service or within one year after service.  The Veteran did not appeal these decisions and they became final.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  

Although the RO did not reopen the Veteran's claims, such a determination, is not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claims.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  The Board must review all of the evidence submitted since the last prior denials to determine whether the Veteran's claims for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).

The definition of "new and material evidence" was revised in August 2001.  For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  


Asthma

In November 1994, the RO reviewed the service treatment records and VA medical records.  The service treatment records showed that the Veteran had asthma prior to service and did not show that it had increased in severity during service.  The VA treatment records showed treatment for asthma that had been present since childhood.  

Since the November 1994 RO decision, additional VA treatment and private medical records were submitted.  These records do not refer to the Veteran's time in service and do not address whether the Veteran's asthma was aggravated in service.  The Veteran also testified that his asthma was related to service in the Travel Board hearing.  

The Board finds that the treatment records are not new and material.  Although they were not previously submitted to agency decision makers, they do not relate to aggravation in service which is the unestablished fact necessary to substantiate the claim.  Additionally, the Veteran's testimony is cumulative and redundant of the evidence of record when he filed his previous claim.  As such neither the medical evidence nor the Veteran's testimony raises a reasonable possibility of substantiating the claim.  Accordingly, having determined that new and material evidence has not been submitted, the Veteran's claim for service connection for asthma is not reopened. 
 
As the criteria for new and material evidence to reopen the Veteran's claim have not been met, the benefit-of-the-doubt doctrine does not apply, and the petition to reopen must be denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Diabetes

In February 1995, the RO reviewed the service treatment records and VA medical records.  The service treatment records did not show symptoms of or a diagnosis of diabetes in service and the medical evidence did not show a diagnosis of diabetes within one year after service.  

Since the February 1995 RO decision, the Veteran submitted evidence that his diabetes was caused by his exposure to contaminated drinking water at Camp Lejeune, North Carolina.  The Veteran also submitted a Fast Letter that was issued by VA in January 2011 addressing contaminated water at Camp Lejeune.  

The Board finds that he Veteran's assertion of exposure to contaminated water is new.  Additionally, the information from VA of the potential of contaminated water at Camp Lejeune is also new.  This evidence has not previously been submitted to agency decision makers.  Further this evidence is material as it relates to the etiology of the diabetes in service, which was an unestablished fact necessary to substantiate the claim.  This evidence is not cumulative or redundant of the evidence of record at the time of the denial of the claim in February 1995.   Lastly, as it introduces a possible nexus to service, it raises a reasonable possibility of substantiating the claim.  

Accordingly, having determined that new and material evidence has been submitted, the Veteran's claim for service connection for diabetes is reopened and the Board will proceed to evaluate the merits of the claim on the basis of all evidence of record.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) citing Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (the Board is required to decide whether new and material evidence has been received preliminarily to addressing merits).  This issue is further addressed in the remand portion of this decision.  

SERVICE CONNECTION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and a chronic disease such as arthritis manifests to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Flat Feet

The service treatment records do not show that the Veteran had flat feet prior to service or upon entry in to service.  The service records do not show that there was an injury to the Veteran's feet in service.  In the physical examinations in May 1981, November 1981 and January 1984, the Veteran's feet were normal.  

Additionally, the Veteran testified that in 1995 he was told by a private physician that he had flat feet.  He also testified that he had cream for a skin condition on his feet, but has not received any treatment for flat feet.  After the hearing, the Veteran was given time to submit evidence of a diagnosis of flat feet, however, no medical evidence showing a diagnosis of flat feet was provided.  

Furthermore, in an April 2004 VA diabetic feet examination, there were no abnormalities of the feet.  

Based on the foregoing, the Board finds that service connection for flat feet is not warranted.  VA benefits are specifically limited for service-connected diseases or injuries which have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim for service connection.  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).  In this case, the medical evidence of record does not show a current disability of flat feet.  Therefore, there is no valid claim for service connection.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for flat feet.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Arthritis

Here, the Veteran contends that he has degenerative joint disease of the knees, hands, feet and legs.  The service treatment records do not show that the Veteran had problems with his lower extremities or hands prior to service or upon entry into service.  The service records do not show that there was an injury to the hands or lower extremities, including the knees, feet or legs, in service.  In the physical examinations in May 1981, November 1981 and January 1984, the Veteran's upper and lower extremities were clinically evaluated as normal.  

Additionally, the Veteran testified that he has problems with his knees, hands, feet and legs.  He testified that he thought the physical requirements of being in the service contributed to his problems.  

The Board has reviewed all the medical evidence of record.  The evidence does not show a diagnosis of degenerative arthritis of the hands, feet or legs.  In an April 2004 VA diabetic feet examination, there were no abnormalities of the feet.  The remaining evidence does not show degenerative arthritis of the hands or legs. 

Based on the foregoing, the Board finds that service connection for degenerative joint disease of the hands, feet and legs is not warranted.  As previously indicated, there must be a current diagnosis of a disability to have a valid claim to service connection benefits.  See Brammer, supra; McClain, supra.  In this case, the medical evidence of record does not show a current diagnosis of degenerative arthritis of the hands, feet or legs.  Therefore, there is no valid claim for service connection for these conditions.  

Regarding the knees, however, there is a current diagnosis.  In a June 2000 private medical record, the Veteran was diagnosed with degenerative joint disease of the knees, bilaterally.  

Although there is a current diagnosis, the service treatment records do not show a chronic knee disability in service.  The service treatment records do not show an injury or complaints of knee pain in service.  In fact, his lower extremities were clinically evaluated as normal in service.  Therefore, a chronic disability was not shown to have been incurred in service.  

Additionally, the Board notes that there is no medical evidence depicting symptoms of or a diagnosis of degenerative joint disease of the knees within one year after separation from service.  Therefore, service connection cannot be presumed.  See 38 C.F.R. §§ 3.307, 3.309.

Further, the evidence of record does not show that there was continuity of symptomatology since service.  After service, there is no record of knee pain or a diagnosis of arthritis until 2000.  The Board acknowledges the Veteran's statements that he thinks the in-service activities contributed to his knee pain; he does not assert that he has had knee pain since service.  

In this regard, the Veteran is competent to report his symptoms and when they occur.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  Moreover, although lay persons are competent to describe any such symptomatology, they are not competent to provide a probative opinion concerning the appropriate diagnosis of the underlying conditions causing such complaints. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). See also 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, competent lay testimony may be rejected only if it is found to be mistaken or otherwise deemed not credible.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  Additionally, lay evidence cannot be deemed not credible solely due to the absence of contemporaneous medical evidence.  Buchanan, 451 F.3d at 1337.  

In this case, however, the lay statements do not assert continuity of his knee pain since service.  Further, there is no medical evidence of record showing knee problems until many years after service.  This lapse in time weighs against the Veteran's claim.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).

Moreover, the evidence of record does not show a nexus between the current bilateral knee disability and an incident service.  There is no medical evidence of record suggesting that the Veteran's knee disability is related to service.  The Board notes that the Veteran is not competent to provide a probative opinion concerning the appropriate diagnosis of his knee pain.  Further, the Board finds that the question regarding the potential cause of his knee disability is complex in nature.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

As such, the Board finds the Veteran's statements regarding a nexus between his current knee disability to the physical requirements in service to be of little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In summary, the Board has considered the available evidence of record, the Veteran's statements and afforded the benefit of the doubt to the Veteran.  The evidence, however, does not show a diagnosis of arthritis in the feet, legs or hands.  The evidence also does not show an in-service injury, continuity of symptomatology or a nexus between the current knee disability and service.  As such, the Board finds that the evidence of record preponderates against the Veteran's claims for service connection.  Therefore, service connection for degenerative joint disease of the feet, legs, hands and knees is denied.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence not having been submitted, the Veteran's claim of entitlement to service connection for asthma is not re-opened and his claim remains denied.

New and material evidence having been submitted, the Veteran's claim of service connection for diabetes is reopened; to this extent only, the appeal is allowed.

Service connection for flat feet is denied.  

Service connection for degenerative joint disease of the hands, feet and legs is denied.  

Service connection for degenerative joint disease of the knees is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In this case, the Veteran has not been afforded a VA examination for any of his claimed disabilities.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third part could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 


Cervical Spine

The service treatment records show that in November 1977, the Veteran had a laceration to the throat.  There was a 4 inch suture line on the right side of the throat from a knife cut.  In subsequent physical examinations of the Veteran in service, a scar was noted on the Veteran's neck.  

The Veteran has a current diagnosis of a cervical spine disability.  In a July 2006 x-ray there was multilevel mild discogenic disease.  In a July 2008 pain clinic consultation, the Veteran was diagnosed with cervical spondylosis, degenerative disc disease, myofacial pain and possible cervical brachial syndrome.  In an April 2008 MRI of the cervical spine, there were moderate degenerative changes without significant spinal canal stenosis.  There was mild spinal canal narrowing from C3-4 to C6-7.  There was no cord edema.  There was foraminal narrowing from C2-3 to C7-T1, most pronounced at C2-3 left, moderately severe.  

In a July 2006 VA treatment record, the Veteran reported that he had a laceration to his neck in 1977 and had right side neck pain for 30 years.  He was diagnosed with a muscle spasm in his neck.  

The Veteran contends that the injury to his neck in service caused his current neck disability.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge, particularly the injury in service.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of neck pain.  Layno v. Brown, 6. Vet. App. 465, 469-71 (1994).  As there was an injury in service and the Veteran reported that he had neck problems since the injury in service, the Board finds that a VA examination is warranted to determine the etiology of the current neck disability.  

Back Disability

The service treatment records show that in December 1977, the Veteran had traumatic contusions to the thoracic vertebrae.  

Currently, the Veteran has a diagnosis of a low back disability.  In a November 1992 private medical record, he was diagnosed with low back strain with radiculitis, left lower extremity.  

The Veteran contends that the injury in service caused his current low back disability.  The Veteran is competent to describe the back injury in service and his current symptoms.  See Washington, supra; Layno, supra.  As there was a back injury in service and the Veteran reported that he had back problems since the injury in service, the Board finds that a VA examination is warranted to determine the etiology of the current back disability.  

Tinea Pedis 

The in-service treatment records show that in January 1976, the Veteran was diagnosed with athlete's foot.  In August 1999, March 2000, and June 2000 private medical records, the Veteran was diagnosed with tinea pedis.  VA medical records also show treatment for tinea pedis in November 2007. 

As the Veteran had athlete's foot in service and has been treated for tinea pedis after service, the Board finds that a VA examination is warranted to determine if the current tinea pedis is related to the athlete's foot that was treated in service.  McLendon, supra. 

Contaminated Water

The Veteran contends that diabetes, neuropathy of the lower extremities, hand weakness, hypertension, dry eyes, snoring, headaches, insomnia and rhinitis were caused by exposure to contaminated drinking water at Camp Lejeune, North Carolina.  The Veteran testified that he was stationed in Camp Lejeune, North Carolina in 1974-1975 for approximately 6 months.  

A Fast Letter was issued in January 2011 regarding consolidation and processing of disability claims based on exposure to contaminated drinking water at Camp Lejeune, North Carolina.  The Veteran's personnel file is not of record and the Board cannot discern if the Veteran had such service.  Therefore, the Board finds that a remand is warranted to determine if the Veteran had service at Camp Lejeune, North Carolina, was possibly exposed to contaminated water and be further adjudicated in accordance with the Fast Letter 11-03.  

Accordingly, the case is REMANDED for the following action:

1. This matter should be further adjudicated in accordance with Fast Letter 11-03 issued on January 11, 2011, including verification of service at Camp Lejeune and affording the Veteran a VA Compensation and Pension Examination, if deemed warranted.  

2. The Veteran should be scheduled for VA examinations with the appropriate medical specialists to determine the etiology of the Veteran's cervical spine disability, low back disability and tinea pedis.  The claims file must be made available to and reviewed by the specialists in conjunction with the examinations, and the examination reports should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The specialists should state whether the Veteran's disabilities are more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), causally or etiologically related to or aggravated by service.  A rationale should be provided for each opinion.  

3. The RO should then readjudicate the issues on appeal.  If the determinations remain unfavorable to the Veteran, the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


